Los hechos están expresados en la opinión.
El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación contra sentencia que en 16 de diciembre de 1916 dictó la Corte de Distrito de San Juan, Sección 2a., declarando culpable al acusado Blas Alonso del delito de infracción a la ley sobre arbitrios y con-denándolo a $100 de multa o un día de cárcel por cada dólar de dicha multa.
Funda el apelante su recurso: 1°., en que la acusación no expresa según ordena el artículo 72 del Código de Enjui-ciamiento Criminal, que los testigos han sido examinados por el Fiscal; 2°., en que la acusación tal como está redactada no contiene los hechos necesarios para determinar la exis-*206teueia del delito público’imputado al acusado tal como lo de-fíne la sección 22 de la ley sobre la materia.
En cuanto al primer motivo alegado, ya liemos dicho re-petidas veces que la falta de expresión de que los testigos lian sido examinados por el Fiscal no constituye un defecto que perjudique sustancialmente los derechos del acusado y que semejante omisión debe alegarse antes en la corte inferior para que pueda ser considerada en grado de apelación. Esa condición no concurre en el presente caso. El Pueblo v. Acosta, 8 D. P. R. 588; El Pueblo v. Aponte et al., 9 D. P. R. 383; El Pueblo v. Rivera, 9 D. P. R. 439; El Pueblo v. Alomar, 10 D. P. R. 297; El Pueblo v. Rodríguez, 12 D. P. R. 381; El Pueblo v. Ayala, 13 D. P. R. 200; y El Pueblo v. Morales (a) Yare Yare, 14 D. P. R. 235. Véanse además los ca-sos de El Pueblo v. Girón (pág. 36) y El Pueblo v. París, (pág. 111).
Por lo que atañe al segundo motivo, la acusación muestra que “Blas Alonso, allá el día 14 de enero, 1916, en Santurce, que forma parte del distrito judicial de San Juan, ilegal, vo-luntaria y maliciosamente, tenía en su establecimiento co-mercial un número de tabacos elaborados, que es una mer-cancía sujeta a impuesto por la ley, sobre la cual no se había pagado el correspondiente impuesto, ni se le había dado en-trada en el libro de rentas de existencias del fabricante con licencia. ’ ’
La sección 22 de la ley titulada “Ley para enmendar el Capítulo II, Título IX del Código Político, y para derogar ciertas secciones del Código Penal y para otros fines,” apro-bada en marzo 9, 1905, quedó enmendada por la Ley No. 55 de marzo 9, 1931, en los siguientes términos:
“Toda persona que posea o tenga en su establecimiento comer-cial * * cualquier mercancía sujeta a impuesto por esta ley, sobre la cual no se ba pagado el impuesto, excepto la mercancía a la cual se le haya dado entrada en el libro de rentas de existencias del fabricante con licencia, será culpable de delito menos grave (misdemecmor), y castigada por la primera falta así cometida con *207multa que no baje de $100 ni exceda de $500, o con prisión por no menos de un mes ni más de un año * * V’
Basta la lectura ele la acusación para deducir sin gran esfuerzo mental que los hechos en ella relatados están cla-ramente comprendidos en la sanción penal que dejamos trans-crita.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Aldrey y Hutchison.